DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                               Status of Claims 
Claim(s) 1-13 are pending in the application. The previous rejection(s) under 35 U.S.C. 103 have been withdrawn in light of applicant’s remarks.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Porter (US 2018/174712) in view of Wollerman (US 6266870) in further view of Koch (US 5083370)
As Per Claim 1, Wollerman discloses an apparatus for facilitating an insertion of a wire surrounded by shielding into a solder sleeve so as to prevent a dislocation of the shielding during insertion [abstract], wherein the shielding is encapsulated by insulation [abstract; “…in particular to an improved wire positioning mechanism for positioning the stripped end of an insulated wire in an open barrel terminal.…”] and wherein the insulation has been scored near a distal end to define a removable slug [abstract; … in particular to an improved wire positioning mechanism for positioning the stripped end of an insulated wire in an open barrel terminal…”], comprising:
 an end effector [Fig. 3] comprising: 
solder sleeve grippers [Claim 1, “…wire positioning member…”], wherein the solder sleeve grippers are configured to move between at least a solder sleeve gripper open position and a solder sleeve gripper closed position configured to hold a solder sleeve [Claim 1; “...a wire positioning member mounted for movement on said second die member between a first operable position where said wire positioning member will contact said gripper means and push said wire into said terminal and a second inoperative position where said wire positioning member is out of contact with said….”]; 
slug puller grippers [Fig. 2, #6], wherein the slug puller grippers are configured to move between at least a slug puller gripper open position and a slug puller gripper closed position [Col. 4, Lines 25-31; “…Operation of cylinder 21 will operate through linkage 19 to rotate rods 17 causing jaws 18 to move from the open to closed position….”]  configured to hold a portion of the removable slug [Col. 3, Lines 50-57; “…gripper units 6 and 7 are then moved axially in opposite directions causing a slug of insulation to be stripped from the end of wire 3..”]
Wollerman does not disclose wherein the solder sleeve grippers and the slug puller grippers are configured to move independently of each other.
Koch, much like Wollerman, pertains to an invention for automatic mounting of connecter shells and electrical conductors. [abstract] 

“…Gripper pairs, including two front gripper pairs and two rear gripper pairs of the double gripper, can be movable and controllable independent of each other…”] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the slug and solder grippers as taught by Wollerman in view of the grippers as taught by Koch to further include wherein the solder sleeve grippers and the slug puller grippers are configured to move independently of each other to facilitate an automated process of placing solder sleeves on the wires. 
As Per Claim 2, Wollerman discloses a split funnel [Fig.1 , #2], split funnel comprises:
 a first portion [Fig. 2. #8 ]; and 
a second portion [Fig. 2, #9], wherein the first portion and the second portion are configured to move between at least a first position and a second position [Col. 4, Lines 59-66; “…Each terminal attaching unit includes a press 30 having a lower die or anvil 31…. The press 30 of the terminal attaching unit, also includes an upper head 33 that is movable in a direction toward and away from anvil 32…”], wherein, in the first position, the first portion and the second portion define at least one opening [Fig. 3, #configured to allow movement of the wire through the split funnel [Col. 5, Lines 2-7; “…Head 33 carries an upper die member 34 which is adapted to engage and crimp the terminal on the stripped end of the wire….], guide insertion of the wire into the solder sleeve, and prevent movement of the solder sleeve though the split funnel, and wherein, in the second position, the first portion and the second portion are configured to allow movement of the solder sleeve through the split funnel. [Col. 5, Lines 4-9 & 23-26;… Head 33 carries an upper die member 34 which is adapted to engage and crimp the terminal on the stripped end of the wire… An externally threaded sleeve 47 is freely mounted for sliding movement on piston rod 39 and extension rod 42, and a nut 48 is threaded on sleeve 47, as well as on nose 40 of cylinder 37, to connect the sleeve to the cylinder…”]
As Per Claim 12, Wollerman discloses wherein the at least one opening comprises a chamfered and/or rounded surface opposite the location proximate the split funnel [Fig. 1, #2], that the end effector is configured to be moved toward. [Col. 5, Lines 4-9 & 23-26;…Head 33 carries an upper die member 34 which is adapted to engage and crimp the terminal on the stripped end of the wire… An externally threaded sleeve 47 is freely mounted for sliding movement on piston rod 39 and extension rod 42, and a nut 48 is threaded on sleeve 47, as well as on nose 40 of cylinder 37, to connect the sleeve to the cylinder…”; in order for the wire to fit through said die member, the opening must be circular shaped in order to accommodate for the circular shape of the wire.]
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wollerman (US 6266870) in further view of Koch (US 5083370) in further view of Wong (US 5508621)
As Per Claim 13, Wollerman discloses all limitations of the invention except wherein the slug puller grippers comprise a pigtail opening configured to allow a pigtail of the solder sleeve to pass through when the slug puller grippers are in the slug puller gripper closed position.
Wong, much like Wollerman, pertains to a test lead set. [abstract] 
Wong discloses grippers comprising a pigtail opening. [Col. 3, Lines 16-20; “…the jaws open such that the end pigtail lead of resistor 50 is insertable therebetween and forms the only conductive path between jaws 54 and 56…”] 
Wong discloses the benefits of the pigtail opening in that the lead of an electronic component can be insertable there between the jaws. [Col. 3, Lines 16-20] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the grippers as taught by Wollerman in view of the grippers as taught by Wong to further include the slug puller grippers comprise a pigtail opening configured to allow a pigtail of the solder sleeve to pass through when the slug puller grippers are in the slug puller gripper closed position to all the lead of an electronic component to insertable there between the jaws. [Col. 3, Lines 16-20]

Allowable Subject Matter
Claims 3-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including ALL of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, filed 12/23/2020 with respect to claim(s) 1-13 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 103 of claim(s) 1-13 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABRAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761              
                                                                                                                                                                           	/CHRISTOPHER M KOEHLER/               Primary Examiner, Art Unit 3726